          Case 4:20-cv-00566-JM Document 8 Filed 06/10/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICKY ASHLEY                                                                   PLAINTIFF
ADC #099718C

V.                            CASE NO: 4:20-CV-00566 JM

DOES                                                                       DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 10th day of June, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
